Citation Nr: 0421423	
Decision Date: 08/05/04    Archive Date: 08/09/04

DOCKET NO.  99-22 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for degenerative disc 
disease of the lumbosacral spine.

2.  Entitlement to restoration of service connection for a 
right inguinal hernia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Prem, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1970 to October 
1975.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1998 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which, in pertinent part, denied an application 
to reopen a claim for service connection for degenerative 
disc disease of the lumbosacral spine, and proposed to sever 
service connection for a right inguinal hernia.  During the 
appeal, the RO reopened the former claim and denied it on the 
merits and severed service connection for a right inguinal 
hernia.

Regardless of the RO's disposition of the claim for service 
connection for degenerative disc disease of the lumbosacral 
spine, the Board is without jurisdiction to consider the 
substantive merits of the claim in the absence of a finding 
that new and material evidence has been received.  Jackson v. 
Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  For that 
reason the Board must address the threshold issue of whether 
or not new and material evidence has been presented to reopen 
the claim for service connection for degenerative disc 
disease of the lumbosacral spine.

The claims for restoration of service connection for a right 
inguinal hernia and service connection for degenerative disc 
disease of the lumbosacral spine are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the veteran if further action is required on his 
part.


FINDINGS OF FACT

1.  The veteran did not submit a notice of disagreement 
within one year of a May 1991 notification of an RO decision 
earlier that month denying service connection for 
degenerative disc disease of the lumbosacral spine.
 
2.  Since the May 1991 unappealed RO denial of the claim for 
service connection for degenerative disc disease of the 
lumbosacral spine, evidence was received that had not been 
previously submitted to agency decisionmakers and, by itself 
or when considered with previous evidence of record, is 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened and is significant enough that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The May 1991 RO determination that denied a claim for 
service connection for degenerative disc disease of the 
lumbosacral spine is final.  38 U.S.C.A. § 7105 (West 
2002);.38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003).  

2.  Evidence received since the May 1991 RO rating decision 
denying service connection for degenerative disc disease of 
the lumbosacral spine is new and material; accordingly, the 
claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2003).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate a 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2003).  

In the present case, the Board reopens the claim for service 
connection for degenerative disc disease of the lumbosacral 
spine and that claim, along with the other issue on appeal, 
restoration of service connection for a right inguinal 
hernia, must be developed further and are addressed in the 
remand below.  Under these circumstances, which are only of 
benefit to the claim, there is no prejudice to the veteran in 
adjudicating the application to reopen without further 
discussion of the VCAA.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

Application to Reopen a Claim for Service Connection for 
Degenerative Disc Disease of the Lumboscaral Spine

Following notification of an initial review and adverse 
determination by the Regional Office (RO), a notice of 
disagreement must be filed within one year from the date of 
notification thereof; otherwise, the determination becomes 
final and is not subject to revision except on the receipt of 
new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 
C.F.R. § 3.156.

In the case at hand, the veteran did not file a notice of 
disagreement within one year of a May 1991 letter notifying 
him of the RO's denial of service connection for degenerative 
disc disease of the lumbosacral spine.   Therefore, the May 
1991 RO rating decision is final.  

The provisions of 38 C.F.R. § 3.156 were recently changed for 
claims filed on or after August 29, 2001.  66 Fed. Reg. 45620 
(Aug. 29, 2001) (codified at 38 C.F.R. § 3.156 (2003)).  The 
veteran's application to reopen his claim for service 
connection for degenerative disc disease of the lumbosacral 
spine claim was filed in June 1998; consequently, the version 
of § 3.156 in effect before August 29, 2001, applies.  

Pursuant to 38 U.S.C.A. § 5108 (West 2002), the Board must 
reopen a previously and finally disallowed claim when "new 
and material" evidence is presented or secured with respect 
to that claim.  See 38 U.S.C.A. § 7105(c) (West 2002) and 
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  
38 C.F.R. § 3.156(a) (2001) (as effective for claims filed 
before August 29, 2001) provides as follows:  

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.

If new and material evidence has been received with respect 
to a claim which has become final, then the claim is reopened 
and decided on a de novo basis.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.

The May 1991 RO rating decision denying service connection 
for degenerative disc disease of the lumbosacral spine was 
essentially based on a finding of no nexus between the 
veteran's disability of the low back, first shown many years 
after service, and any incident of active duty.  Evidence 
submitted subsequent to the May 1991 RO decision includes a 
statement from a chiropractor, who indicated that in 1993, he 
obtained a CT scan of the veteran's spine that came back 
positive for disc bulging with associated impression on the 
anterior aspect of the thecal sac and mild spondylosis, along 
with a finding of a Schmorl's node in the superior portion of 
the fifth lumbar vertebral endplate.  The chiropractor opined 
that this was caused by significant force being applied to 
the body, most likely during adolescence or childhood.  He 
further opined that the force or trauma that was sufficient 
to cause the veteran's inguinal hernia might well have 
produced the injury to the L5 vertebra and the resulting 
Schmorl's node.  The veteran states that he did not sustain 
any such trauma prior to entering the service.  Furthermore, 
he argues that he entered the service at the age of seventeen 
(adolescence) and that if the trauma was sustained during 
adolescence, then it would most likely have occurred during 
the beginning of his service, which is a period of time still 
considered honorable.  

The Board finds that the chiropractor's statement is new 
evidence because it is neither cumulative nor redundant of 
the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened and is significant 
enough that it must be considered in order to fairly decide 
the merits of the claim.  The Board finds that the evidence 
is new and material sufficient to reopen the claim. 

Accordingly, reopening of the claim for service connection 
for degenerative disc disease of the lumbosacral spine is 
warranted.


ORDER

New and material evidence having been received, the claim for 
service connection for degenerative disc disease of the 
lumbosacral spine is reopened; the appeal is granted to this 
extent only.


REMAND

The veteran was in the United States Army from May 1970 to 
October 1975.  An April 1991 VA RO administrative decision 
determined that his discharge from service from May 27, 1973 
to October 9, 1975 was under conditions other than honorable 
and that, as a result, precluded compensation for diseases or 
disabilities incurred during that time.  Thus, the veteran's 
period of recognized active service was from May 27, 1970 
through May 26, 1973.  The only service medical record in the 
claims file is the veteran's September 1975 separation 
examination.  The examination report shows that the veteran 
had a right inguinal hernia and it was indicated that surgery 
for the hernia was warranted.  

A May 1991 RO decision granted service connection for a right 
inguinal hernia and assigned a zero percent rating, effective 
August 1990.  Pursuant to a claim filed by the veteran, the 
RO subsequently granted a 10 percent rating for the hernia.

The RO decision that is the subject of this appeal, entered 
in July 1998, proposed to sever service connection for the 
veteran's right inguinal hernia on the basis that the 
original decision granting service connection was the product 
of clear and unmistakable error because the hernia was shown 
to have been incurred during the veteran's latter service 
that was determined by RO administrative decision in April 
1991 to be under conditions other than honorable.  The RO 
followed the procedural safeguards relating to the severance 
of service connection found in 38 C.F.R. § 3.105 (2003) and, 
by rating decision entered in December 1998, severed service 
connection for a right inguinal hernia. 

The veteran contends that because the service medical records 
are unavailable for review, that he should be given the 
benefit of the doubt as to exactly when he sustained his 
injury.  He argues that if given the benefit of the doubt, 
his injury occurred during the period of service deemed 
honorable.  He has submitted a statement from his ex-wife in 
which she states that she observed the veteran's swollen 
testicles in January 1973 (within the veteran's honorable 
service).  

The Board notes at the outset that the service medical 
records are incomplete.  There is indication in the record 
that the veteran's service medical records were transferred 
to the Military Board of Corrections.  In Hayre v. West, 188 
F.3d 1327 (Fed. Cir. 1999), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) elaborated 
on the VA's responsibility to obtain a veteran's service 
medical records.  Specifically, the Federal Circuit stated 
that VA must make more than a single attempt to locate such 
records, must inform the veteran of their absence, so that he 
may independently seek to obtain them, and has a heightened 
duty to assist and explain its findings of fact and 
conclusions of law in cases where service medical records are 
unavailable through no fault of the claimant.  Hayre, at 
1331-32; see also McCormick v. Gober, 14 Vet. App. 39 (2000).  
(Hayre was overruled by Cook v. Principi, 318 F.3d 1334 (Fed. 
Cir 2002), but only to the extent that a breach of a duty to 
assist cannot constitute clear and unmistakable error and 
that "grave procedural error" does not render a decision of 
VA non-final.)  

It is not clear whether the RO has made sufficient attempts 
to obtain the veteran's missing service medical records.  
Moreover, there is indication that there may be additional 
post-service medical records that are relevant to the 
question of the onset date of the veteran's right inguinal 
hernia.  Specifically, upon a VA examination in September 
1991, the veteran reported having undergone repair of his 
right inguinal hernia in 1978 at the Orange Memorial Hospital 
in Orlando, Florida.  The claims file does not contain these 
records, which may contain relevant medical history relating 
to the veteran's hernia obtained more proximate to service 
and before the events that gave rise to this appeal.  The RO 
should make another attempt to obtain the veteran's service 
medical records and any additional relevant post-service 
medical records that may be available.  38 C.F.R. 
§ 3.159(c)(1)(2) (2003).   

As to the claim for service connection for degenerative disc 
disease of the lumbosacral spine, while the evidence 
currently of record indicates that this disability began many 
years after service and following a post-service work-related 
injury, since the Board must remand this case for the purpose 
of obtaining additional service medical records, adjudication 
of this issue must be deferred as the additional medical 
records may contain information or clinical findings that are 
relevant to the claim for service connection for degenerative 
disc disease of the lumbar spine.  

The RO must also assure compliance with the requirements of 
the Veteran Claims assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  See also 38 C.F.R. §§ 3.102, 3.159 and 3.326(a) 
(2003).  In order to comply under the VCAA, the veteran must 
be notified as to what he must show to prevail in this claim, 
what information and evidence he is responsible for, and what 
evidence VA must secure.  See generally Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002).
 
In view of the foregoing, this case is REMANDED to the RO for 
the following actions:

1.  The RO must assure compliance with 
the requirements of the VCAA, codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) and its 
implementing regulations. The RO's 
attention is directed to Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) 
pertaining to the amended version of 38 
U.S.C.A.§ 5103(a), which requires that 
the Secretary identify for the veteran 
which evidence the VA will obtain and 
which evidence the veteran is expected to 
present.  The RO should provide the 
veteran written notification specific to 
his claims of service connection for 
degenerative disc disease of the 
lumbosacral spine and restoration of 
service connection for a right inguinal 
hernia, and the impact of the 
notification requirements on his claims. 

2.  The RO should contact all the 
relevant records depositories, to include 
the Army Board of Corrections of Military 
Records, in order to obtain any 
additional service medical records that 
may be available.

3.  The RO should contact the veteran and 
request that he identify any additional 
records relating to evaluation or 
treatment for a  right inguinal hernia or 
low back disability that have not already 
been obtained.  A signed Authorization 
for the Release of Medical Records form 
should be obtained so that the RO can 
obtain the records relating to a 
hospitalization for surgery for a right 
inguinal hernia in 1978 at the Orange 
Memorial Hospital in Orlando, Florida.  
All records that are identified relating 
to either disability should be secured 
and associated with the claims file.  

4.  Thereafter, the RO should review the 
claims file and ensure that no other 
notification or development action, in 
addition to that directed above, is 
required.  If further action is required, 
the RO should undertake it before further 
adjudication of the claims.

5.  The RO should readjudicate the 
veteran's claims for restoration of 
service connection for a right inguinal 
hernia and service connection for 
degenerative disc disease of the 
lumbosacral spine.  In doing so, the RO 
should consider all evidence, including 
but not limited to all evidence 
associated with the claims file since the 
February 2003 Supplemental Statement of 
the Case (SSOC).  If either benefit 
sought on appeal remains denied, the 
appellant should be provided with an 
SSOC.  The SSOC should contain notice of 
all relevant actions taken on the 
claim(s), to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue(s).  An appropriate period of time 
should be allowed for response.
     
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	R.F.WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




